Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA,
                                    WEST PALM BEACH DIVISION


   SCOTT SAINT KILLIAN,

                       Plaintiff,
                                                                   Case No. 9:21-cv-80621
              vs.

   ALEJANDRO NICHOLAS MAYORKAS,
   SECRETARY, U.S. DEPARTMENT OF
   HOMELAND SECURITY, in his official
   capacity,

                  Defendants.
   ____________________________________

                                            COMPLAINT

         Plaintiff SCOTT SAINT KILLIAN, by and through the undersigned counsel sues

  Defendant ALEJANDRO NICHOLAS MAYORKAS, SECRETARY, U.S. DEPARTMENT OF

  HOMELAND SECURITY and states as follows:

                                         INTRODUCTION

         1.      This is an action for injunctive and declaratory relief, filed by Plaintiff SCOTT

  KILLIAN, an employee of the Department of Homeland Security (“DHS”), United States

  Citizenship and Immigration Services (“USCIS”).

         2.      As described herein, Plaintiff Killian has suffered discrimination on the basis of

  sex, including gender orientation, and retaliation for complaining of this discrimination, in

  violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000(e), et. seq.

         3.      Plaintiff seeks injunctive relief enjoining Defendant from its continued

  discrimination and retaliation, as well as declaratory relief and damages for the harmful effect,
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 2 of 10




  including economic and emotional harm already suffered by Plaintiff, that is the result of the

  ongoing and repeated discrimination and retaliation by the Plaintiff.

                                   JURISDICTION AND VENUE

         4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.A. §§ 1331 and

  1333(a)(4), 42 U.S.C.A. §§ 2000(e)-16(d) and 2000(e)-5(f)(3), and the Declaratory Judgment Act,

  28 U.S.C.A. § 2201.


         5.      Venue is proper in this district, pursuant to 28 U.S.C.A. § 1391 and 42 U.S.C.A. §

  2000(e)-5 (f)(3), as the cause of action giving rise to the conduct occurred in this district.


                                   EXHAUSTION OF REMEDIES

         6.      Plaintiff has exhausted his administrative remedies. Plaintiff also timely

  complained in compliance with 29 C.F.R. § 1614.105(a)(1) and invoked and pursued the EEO

  process1. A copy of Plaintiff’s operative complaint, as amended, to the Defendant and the EEOC

  is attached hereto as Exhibit “A.” It has been over 180 days since Plaintiff filed his complaint

  alleging discrimination and retaliation with no final agency decision or action.


         7.      Thus, any and all conditions precedent to this lawsuit have been performed, waived

  or excused.




  1
    On December 30, 2020, over 180 days since he first complained, Plaintiff withdrew his request
  for an EEOC hearing. The EEOC Administrative Judge dismissed his complaint from the
  hearings process. Exhibit “B.” Plaintiff is not required to wait any longer to file this lawsuit,
  since the 180-day period has elapsed without either a final agency decision or EEOC hearing.
                                                    2
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 3 of 10




                                              PARTIES

         8.      Plaintiff, Scott Saint Killian, is a senior employee of USCIS, an agency of

  Defendant U.S. Department of Homeland Security. He is currently assigned to the USCIS office

  in West Palm Beach, Florida and resides in Royal Palm Beach, Florida.


         9.      Defendant Alejandro Nicholas Mayorkas is Secretary of the U.S. Department of

  Homeland Security and is sued in his official capacity .


                                    FACTUAL ALLEGATIONS

         10.     In summary, as described in detail below, a supervisor at Plaintiff’s office forced

  Plaintiff, a heterosexual male, to view sexually explicit homosexual pornography and engaged in

  other, similar sexually suggestive and inappropriate conduct while at work. When Plaintiff

  complained of this behavior, Defendant retaliated, subjecting him to a long-term campaign of

  humiliation, hostility, and work-related harassment.


         11.     Plaintiff has been an officer with USCIS since the 1990s. Since 2011, he has been

  employed at the USCIS Field Office in West Palm Beach, Florida. He is currently a senior-status

  officer, GS-13.


         12.     Plaintiff has always had an excellent performance record. In 2017, he received an

  excellence award from DHS for having no substantive errors in the last five years. This award

  results in a high rating and higher bonuses among senior DHS officers. Plaintiff has not had any

  formal discipline in his entire career history, since 1996, until after he complained of the conduct

  described herein.




                                                   3
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 4 of 10




         13.     In February 2018, a supervisor, Eugenio Rosado, called Plaintiff into his office.

  Supervisor Rosado made homosexual propositions to Plaintiff and showed Plaintiff homosexual

  pornography on Rosado’s phone. Plaintiff promptly complained the next day to his immediate

  supervisor, Siva Muttuswamy. Upon information and belief, no corrective action was taken in

  response to this complaint.


         14.     Following Plaintiff’s complaint, his next performance rating suffered for the first

  time ever in his career and he received a performance rating lowered one deviation out of five.


         15.     In November 2018, Supervisor Rosado told Plaintiff how good sodomy felt.

  Rosado also told Plaintiff that he enjoyed going to adult theaters and having men ejaculate on him.


         16.     After Plaintiff complained again, Rosado was made his acting supervisor.


         17.     In November 2018, Supervisor Rosado was heard playing pornography in men's

  voices very loudly from his office when he believed that only he and Plaintiff were in the building.

  Instead, there were other individuals in the building. One of them was a witness to the pornography

  that was being played and told Plaintiff that he recognized that the pornography was from men

  groaning inside Supervisor Rosado’s office.


         18.     Following this incident, Plaintiff again complained to a supervisor, Mr.

  Muttuswamy, about sexual harassment at the hands of Supervisor Rosado. Muttuswamy told

  Plaintiff that he never took any action on the first complaint because it would be embarrassing to

  Rosado and that it was a personal office matter.


         19.     Plaintiff then complained to other superiors, including sending an email to Daniel

  Renaud, who was at the time an Associate Director of Field Operations for USCIS. Again, no

                                                     4
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 5 of 10




  corrective action was taken and instead Defendant continued to retaliate against Plaintiff for his

  continued complaints about Supervisor Rosado’s continued harassment.


         20.     In February 2019, Plaintiff was constructively demoted, as he was informed he may

  no longer serve as acting section chief and was denied access from the secured file room as well

  as from the fraud investigation room.


         21.     In June 2019, Plaintiff received a letter at his desk mailed anonymously from

  outside, letting Plaintiff know that he is going to be placed on a “PIP," i.e., performance

  improvement plan, and later fired. Plaintiff suffered a stroke by the end of the day.


         22.     On June 15, Defendant denied Plaintiff’s request for a medical accommodation

  ordered by his physician was denied and ordered him to return to work.


         23.     After he returned to work following his stroke, Plaintiff was admonished by a

  supervisor for failing to move boxes or files quickly enough, due to the fact that his left hand was

  unable to hold boxes or files due to the stroke.


         24.     Throughout this time, Plaintiff continued to complain to his two other supervisors

  that the harassment was causing him to feel ill and was ignored. To the contrary, Defendant stepped

  up the harassment.


         25.     For example, in July, two other senior officers at Plaintiff’s office were provided a

  weeklong training so that they could provide annual training to non-senior level officers. Plaintiff

  was the only senior officer excluded from this training and was not allowed to provide a training

  in over a year. He was thus excluded from all training opportunities and constructively demoted.



                                                     5
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 6 of 10




         26.     In August of that year, his assigned supervisor, Mr. Siva, told him to drop his EEO

  complaint because it was causing trouble. His supervisor indicated that this instruction was coming

  from the Field Office Director, Wendy Wilcox. Plaintiff was told that if he did not drop the

  complaint, his rating as well as his supervisor’s rating, would be lowered.


         27.     In September 2019, Plaintiff's performance appraisal was again lowered, and all

  cash awards removed.


         28.     In October 2019, Mr. Muttuswamy informed Plaintiff that he would not be allowed

  to do Plaintiff’s performance rating, as he had been instructed that the Field Office Director would

  instead make that decision.


         29.     In October 2019, Plaintiff’s performance rating was again lowered three out of five

  achieved expectations, the lower lowest rating of any person in his position and the lowest rating

  Plaintiff had ever received in 25 years, despite the fact that he continued to perform at a high level.


         30.     In November 2019, Plaintiff’s Field Office Director proposed his suspension for

  Plaintiff’s failure (infra.) to move boxes while on light duty when returning from hospitalization

  following his stroke.


         31.     In December 2019, Plaintiff was reassigned to a different supervisor, and the

  following week was told that he was going to be required to submit all of his cases for 100% review

  to the supervisor. Shortly thereafter, Plaintiff was diagnosed with sudden onset cataracts, which in

  the opinion of his physician were related to the stroke at work and rendered him legally blind.


         32.     Subsequently, two other senior officers were again provided office training from

  which he was excluded, and indeed, Plaintiff was not even advised ahead of time that the training

                                                    6
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 7 of 10




  was going to take place. He found out because other staff contacted him to ask if he had been

  demoted once they saw that he was not included in the senior officer level training.


            33.   This type of employment-based harassment and humiliation continued for months

  and continues to this day. Indeed, in March 2021, Plaintiff’s application for promotion to

  Supervisory Immigration Services Officer (Section Chief) for the West Palm Beach office was

  determined to be not worthy of review and consideration, even though he is the most qualified

  senior officer at that location. Indeed, his application for this promotion was reviewed twice before

  for the same opening and he was found to be the highest ranked candidate on the list. Plaintiff’s

  complaint and request for information as to why individuals who are less educated and qualified

  were being interviewed has still not been responded to.


                     COUNT I (HARASSMENT BASED ON SEX)
      (TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, U.S.C. §§ 2000(e), ET. SEQ.)

            34.   Plaintiff Killian hereby realleges and reavers paragraphs 1-33 as if fully set forth

  herein.


            35.   Plaintiff Killian is a member of a protected class, male.


            36.   As alleged in detail above, on a continuing basis since at least 2018 when Plaintiff

  complained of sexual harassment, Defendant was aware that he had been subjected to unwelcome

  advances and conduct related to his sex, male, in violation of 42 USC §§ 2000(e)-2(a) and 42

  USC §§ 2000(e)-3(a). The harassment and unlawful employment practices suffered by Plaintiff

  Killian were based on his sex, male.


            37.   The effect of the harassment and the unlawful employment practices complained

  of herein was sufficiently severe and pervasive and had the purpose and effect of unreasonably

                                                    7
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 8 of 10




  interfering with the work environment and/or creating an intimidating, hostile, or offensive work

  environment for Plaintiff.


            38.   The effect of the harassment and the unlawful employment practices complained

  of herein has been to deprive Plaintiff of equal employment opportunities and otherwise adversely

  impact his employment status because of his sex.


            39.   The unlawful employment practices complained of herein were intentional and

  caused Plaintiff to suffer emotional distress including but not limited to emotional pain, suffering,

  inconvenience, loss of enjoyment of life, humiliation, and/or personal stress and mental as well as

  physical pain and suffering and negative consequences.


            40.   The unlawful employment practices complained of herein were intentional and

  caused Plaintiff to lose earnings, compensation, opportunities for promotion, and income.


            41.   The unlawful employment practices complained of herein were engaged in with

  malice and/or with reckless indifference to Plaintiff’s federally protected rights. Further, the

  unlawful employment practices complained of herein provide a basis for imputing liability on

  Defendant, as Defendant was aware of the harassment and the unlawful employment practices and

  failed to take prompt or reasonable action to end the harassment.


             COUNT II (RETALIATION/RETALIATORY HARASSMENT)
      (TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, U.S.C. §§ 2000(e), ET. SEQ.)

            42.   Plaintiff Killian hereby realleges and reavers paragraphs 1-33 as if fully set forth

  herein.




                                                   8
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 9 of 10




         43.     Plaintiff Killian, at all times material hereto, engaged in protected conduct when he

  complained of the conduct of Supervisor Rosado.


         44.     As a result of Plaintiff’s complaints of the sexual harassment engaged in by his

  supervisor, Defendant undertook a campaign of material adverse action against Plaintiff Killian,

  as outlined.


         45.     A causal nexus exists between Plaintiff’s protected conduct-- complaining to his

  superiors-- and the material adverse actions taken by Defendant against him.


         46.     Moreover, Defendant continued to ignore Supervisor Rosado’s harassment of

  Plaintiff, which was non-consensual and instead has and continues to subject Plaintiff to adverse

  treatment.


                                      CLAIMS FOR RELIEF

         47.     WHEREFORE, Plaintiff requests entry of a judgment in his favor and an award of

  the following relief:

     A. Compensatory damages;

     B. Punitive damages;

     C. Entry of a permanent injunction prohibiting Defendant, as head of DHS, and his
        employees, agents, officers, representatives, and servants from further discrimination on
        the grounds set forth herein against the Plaintiff in promotion, disciplinary, and other
        employment decisions;

     D. Entry of a declaratory judgement in Plaintiff’s favor, finding that Defendant has violated
        and is violating Plaintiff’s rights under Title VII;

     E. An award to Plaintiff for its attorney’s fees and costs of suit; and

     F. An award of any other such relief as this Court may deem just and proper.




                                                   9
Case 9:21-cv-80621-DMM Document 1 Entered on FLSD Docket 03/29/2021 Page 10 of 10




                                DEMAND FOR TRIAL BY JURY

        Plaintiff demands trial by jury of all issues so triable.

   Dated: March 29, 2021




                                                     Respectfully Submitted,

                                                     Kurzban Kurzban Tetzeli & Pratt
                                                     131 Madeira Avenue
                                                     Coral Gables, FL 33134
                                                     (305) 444-0060


                                                     By: ___/s/_Helena Tetzeli    __________
                                                     Helena Tetzeli, Esq.
                                                     Florida State Bar No. 759820
                                                     Helena@kktplaw.com

                                                     Attorney for Plaintiff Scott Saint Killian




                                                   10
